FILE COPY



         In re State of
       TexasAppellant/s




                               Fourth Court of Appeals
                                       San Antonio, Texas
                                               May 5, 2014

                                          No. 04-14-00282-CV

                                      IN RE STATE OF TEXAS

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

       On May 2, 2014, real party in interest A.L.F.L. filed an unopposed motion for extension
of time to file a response to the petition for writ of mandamus in this original proceeding. The
motion is GRANTED. A response on behalf of the real party in interest is due no later than May
9, 2014.

           It is so ORDERED on May 5th, 2014.                                       PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1This proceeding arises out of Cause No. 2014CI02421, styled A.L.F.L. v. K.L.L., pending in the 438th Judicial
District Court, Bexar County, Texas, the Honorable Barbara Hanson Nellermoe presiding.